TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00750-CV



                     Lorie Manis, Dolores Barrett, and Adriana Gonzales/
                        Affiliated Computer Services, Inc., Appellants

                                                 v.

                   Affiliated Computer Services, Inc./Lorie Manis, Dolores
                           Barrett, and Adriana Gonzales, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
           NO. GN202410, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants filed an Agreed Motion For Dismissal of Appeal and Remand to Trial

Court to Enter Agreed Dismissal advising that they have settled all disputes among them and no

longer desire to pursue this interlocutory appeal. Appellants’ motion seeks to have the appeal

dismissed in this Court and the case remanded to the district court so that any remaining matters may

be addressed and the settlement effectuated.

               The trial court granted an agreed appeal motion and signed on Order Granting

Interlocutory Appeal and Staying District Court Proceedings on December 5, 2003. As the order

appealed from is interlocutory in nature, it is not necessary for this Court to order a remand. See

Tex. R. App. P. 43.2. We conclude that a dismissal of this appeal will accomplish the parties’ goal.

The court below may then effectuate the remainder of the parties’ agreement.
              Therefore, on agreed motion, the appeal is dismissed. Tex. R. App. P. 42.1(a)(1), (2).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellants’ Motion

Filed: March 25, 2004




                                                2